The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 19, 2014

                                      No. 04-14-00244-CR

                                         Isaiah MATA,
                                            Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR8191
                        Honorable Raymond Angelini, Judge Presiding

                                         ORDER
       On July 15, 2014, we abated this appeal and remanded it to the trial court to conduct a
hearing to determine whether appellant still desires to prosecute his appeal, whether counsel has
abandoned the appeal, and to appoint new counsel if warranted.

       On August 13, 2014, appellant, Isaiah Mata, and his court-appointed attorney, William
Baskette, appeared before the trial court and presented evidence on these issues. After hearing
the evidence, the trial court found that appellant still desires to prosecute the appeal. The court
also found that counsel has abandoned the appeal and the court relieved counsel of his duties.
The court appointed Julie Pollock to represent Mata in this appeal. The reporter’s record of the
hearing has been filed in this court.

       We reinstate this appeal on the docket of the court and adopt the findings and
conclusions of the trial court. We order appellant’s brief due September 18, 2014.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court